DETAILED ACTION
The instant application having Application No. 17/680049 filed on 02/24/2022 is presented for examination by the examiner.

Election/Restriction
Applicant elects species I (claims 1-3, 8-10) for further examination without traverse. Species II (claims 4-7 and 11-14) are withdrawn.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on PCT/CN2019/103855 (08/30/2019). However, none of the certified copy of the priority document has been received. As such, Applicant fails to prefect the foreign priority as required under 35 U.S.C. 119(a)-(d).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 8 are objected to because of the following informality: 
In this case, claims 1 and 8 each recites limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “if” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. For the purpose of examination, claimed limitations will be considered as optional limitations since they are not performed until specific conditions are met.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 1-3 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 1 recites: “A communication method, wherein the method comprises: if no monitoring occasion of a wake-up signal exists in a first time window, or a first time window comprises no monitoring occasion of a wake-up signal in at least one search space set configured for a terminal device, monitoring , wherein the first time window is a time window for monitoring the wake-up signal, the wake-up signal indicates the terminal device to monitor the physical downlink control channel within the on duration time period, and the first time window is prior to the on duration time period”.

Step 1: Statutory Category
Claim 1-3 is directed to a statutory category subject matter, reciting a method. 
.
Step 2A: Judicial Exception
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “A communication method, wherein the method comprises: if no monitoring occasion of a wake-up signal exists in a first time window, or a first time window comprises no monitoring occasion of a wake-up signal in at least one search space set configured for a terminal device, monitoring , wherein the first time window is a time window for monitoring the wake-up signal, the wake-up signal indicates the terminal device to monitor the physical downlink control channel within the on duration time period, and the first time window is prior to the on duration time period” 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the “monitoring” step in the context of this claim encompasses a user mentally “if no monitoring occasion of a wake-up signal exists in a first time window, or a first time window comprises no monitoring occasion of a wake-up signal in at least one search space set configured for a terminal device, monitoring , wherein the first time window is a time window for monitoring the wake-up signal, the wake-up signal indicates the terminal device to monitor the physical downlink control channel within the on duration time period, and the first time window is prior to the on duration time period”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claims 2-3 are rejected under 35 U.S.C. 101 as non-statutory for the reason stated above. Claims 2-3 depend on claim 1; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 1.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 8-10 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Claim 8 recites: “A communication apparatus, comprising: at least one processor; and a memory storing programming instructions for execution by the at least one processor, the programming instructions instructing the network device to perform operations comprising: if no monitoring occasion of a wake-up signal exists in a first time window, or a first time window comprises no monitoring occasion of a wake-up signal in at least one search space set configured for a terminal device, monitoring or sending a physical downlink control channel within an on duration time period of a discontinuous reception DRX state, wherein the first time window is a time window for monitoring the wake-up signal, the wake-up signal indicates the terminal device to monitor the physical downlink control channel within the on duration time period, and the first time window is prior to the on duration time period”.

Step 1: Statutory Category
Claim 8-10 are directed to a statutory category subject matter, reciting an apparatus. 
.
Step 2A: Judicial Exception
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “at least one processor; and a memory storing programming instructions for execution by the at least one processor, the programming instructions instructing the network device to perform operations comprising: if no monitoring occasion of a wake-up signal exists in a first time window, or a first time window comprises no monitoring occasion of a wake-up signal in at least one search space set configured for a terminal device, monitoring ”.

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind “but for” the recitation of generic hardware. That is, other than reciting “processor and memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and memory” language, the “monitoring” step in the context of this claim encompasses a user mentally monitoring , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. hardware), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the “processor and memory” to perform the monitoring step. The processor and memory in the step is recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the processor and memory to perform the monitoring step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 9-10 are rejected under 35 U.S.C. 101 as non-statutory for the reason stated above. Claims 9-10 depend on claim 8; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHANG et al. (US Patent Publication # 2020/0145921 A1.)

As per claim 1, ZHANG discloses “A communication method, wherein the method comprises: if no monitoring occasion of a wake-up signal exists in a first time window, or a first time window comprises no monitoring occasion of a wake-up signal in at least one search space set configured for a terminal device,” [(par. 0129), UE and gNb behavior for recovering from a WUS miss-detection is described herein in accordance with another embodiment. A WUS miss-detection event for a UE is defined herein as the event in which the UE does not detect any valid WUS at the configured/calculated WUS timing or during the configured/calculated WUS timing window as defined herein. (par. 0132), In accordance with a first method, after miss-detection of WUS, a UE may follow the same procedure as upon detection of a valid WUS indicating “wake-up.” That is, the UE may wake up its main receiver and ramp-up before the DRX on duration, may synchronize with the gNB in the DL, and may detect for NR-PDCCHs in the DRX on duration.] “monitoring or sending a physical downlink control channel within an on duration time period of a discontinuous reception DRX state,” [(par. 0132), In accordance with a first method, after miss-detection of WUS, a UE may follow the same procedure as upon detection of a valid WUS indicating “wake-up.” That is, the UE may wake up its main receiver and ramp-up before the DRX on duration, may synchronize with the gNB in the DL, and may detect for NR-PDCCHs in the DRX on duration.] “wherein the first time window is a time window for monitoring the wake-up signal, the wake-up signal indicates the terminal device to monitor the physical downlink control channel within the on duration time period, and the first time window is prior to the on duration time period” [(par. 0132), In accordance with a first method, after miss-detection of WUS, a UE may follow the same procedure as upon detection of a valid WUS indicating “wake-up.” That is, the UE may wake up its main receiver and ramp-up before the DRX on duration, may synchronize with the gNB in the DL, and may detect for NR-PDCCHs in the DRX on duration.]

As per claim 2, ZHANG discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the wake-up signal is a user equipment-specific physical downlink control channel wake-up signal UE-specific PDCCH WUS or a group-based wake-up signal group-based WUS” [(par. 0132), In accordance with a first method, after miss-detection of WUS, a UE may follow the same procedure as upon detection of a valid WUS indicating “wake-up.” That is, the UE may wake up its main receiver and ramp-up before the DRX on duration, may synchronize with the gNB in the DL, and may detect for NR-PDCCHs in the DRX on duration.]

As per claim 3, ZHANG discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the monitoring occasion of the wake-up signal falls outside the first search window” [(par. 0129), UE and gNb behavior for recovering from a WUS miss-detection is described herein in accordance with another embodiment. A WUS miss-detection event for a UE is defined herein as the event in which the UE does not detect any valid WUS at the configured/calculated WUS timing or during the configured/calculated WUS timing window as defined herein.]

As per claims 8-10, as [see rejections of claims 1-3.]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Nam et al. (US 2021/0045056 A1).
Liu et al. (US 2019/0150114 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463